                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE



SETH TUCKER,

                          Plaintiff,

              v.                                       Case No. 1:20-cv-6

PETER ROBERTS & ASSOCIATES, INC.,

                          Defendant.


                                       PLAINTIFF’S COMPLAINT

      Plaintiff, SETH TUCKER (“Plaintiff”), through his attorneys, alleges the following against

Defendant, PETER ROBERTS & ASSOCIATES, INC. (“Defendant”):

                                           INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

      et seq. (“FDCPA”).

                                       JURISDICTION AND VENUE

   2. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337 and 15 U.S.C. § 1692k.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this district are proper because Defendant does or

      transacts business within this district, and a material portion of the events at issue occurred

      in this district.

                                                 1
                                          PARTIES

5. Plaintiff is a natural person residing in the City of Concord, Merrimack County, State of

    New Hampshire.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a Massachusetts business corporation and national debt collection agency

    with its headquarters in the Town of Milford, Worcester County, Commonwealth of

    Massachusetts.

11. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

    account balances.

12. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

13. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

    third parties.

                                           FACTS

14. Within the one year preceding the filing of this Complaint, Defendant contacted Plaintiff

    in an attempt to collect an alleged outstanding consumer debt.

15. In February 2019, in its attempt to collect the alleged debt owed by Plaintiff, Defendant

    sent Plaintiff a collection letter dated February 25, 2019 (hereinafter, “Collection Letter”).

    (A true-and-correct copy of which is attached hereto as Exhibit A).

16. The Collection Letter, inter alia, states that:
                                               2
           Our collection associate attempted, but was unable to speak with you
           recently in reference to your debt with CONCORD HOSPITAL. Our
           intention was to discuss this matter in order to resolve it immediately on a
           voluntary basis. As per our previous correspondence, it is still our desire,
           on behalf the creditor, to settle the matter amicably.

           We urge you to participate in the decision-making process to resolve your
           debt. If we do not hear from you, collection efforts will continue on behalf
           of the creditor.

           This is an important matter. Please send payment in full or contact our
           office to advise us of your intentions to honor this debt[.] This is an attempt
           to collect a debt. Any information obtained will be used for that purpose.
           This communication is from a debt collector.

17. The Collection Letter employs false, deceptive, or misleading representations.

18. The Collection Letter contains veiled and empty threats of legal action.

19. To date, Defendant has not sued Plaintiff.

20. Defendant has never intended to sue Plaintiff.

21. Defendant’s above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

22. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

   Plaintiff for his non-payment of the debt Plaintiff allegedly owed.

23. The natural consequences of Defendant’s actions was to produce an unpleasant and/or

   hostile situation between Defendant and Plaintiff.

24. The natural consequences of Defendant’s actions was to cause Plaintiff mental distress.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

25. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiff in connection

                                              3
              with the collection of an alleged debt when Defendant sent Plaintiff the Collection

              Letter which contains veiled and empty threats of legal action;

          b. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

              misleading representation or means in connection with the collection of any debt

              when Defendant engaged in, at least, the following discrete violations of § 1692e;

          c. Defendant violated §1692e(2)(A) of the FDCPA with its false representation of the

              character, amount, or legal status of any debt when Defendant sent Plaintiff the

              Collection letter which contains veiled threats of legal action against Plaintiff it did

              not intend to take;

          d. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

              cannot legally be taken or that is not intended to be taken when Defendant sent

              Plaintiff the Collection letter which contains veiled threats of legal action against

              Plaintiff it did not intend to take;

          e. Defendant violated § 1692g(b) of the FDCPA by engaging in collection activities

              that overshadowed or was inconsistent with the disclosure of the consumer’s right

              to dispute the debt with the language it used in the Collection Letter; and

          f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt when Defendant engaged in all of

              the misconduct alleged herein.

   26. As a result of the foregoing violations of the FDCPA, Defendant is liable to Plaintiff for

      statutory damages, and costs and attorney’s fees.

      WHEREFORE, Plaintiff, SETH TUCKER, respectfully requests judgment be entered

against Defendant, PETER ROBERTS & ASSOCIATES, INC., for the following:
                                                     4
27. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

   U.S.C. § 1692k;

28. Actual damages pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k;

29. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

   15 U.S.C. § 1692k; and

30. Any other relief that this Honorable Court deems appropriate.

                                 Respectfully submitted,


                          By: /s/ Rosanna T. Fox
                                 Rosanna T. Fox
                                 NH Bar ID: 17693
                                 12 Eldorado Circle
                                 Nashua, NH 03062
                                 603-261-0382 – office
                                 866-526-1602 – facsimile
                                 rosief13@comcast.net
                                 Attorney for Plaintiff




                                            5
